ACCEPTED

                                                                     FIRST COURT OF APPEALS
                                                                             HOUSTON, TEXAS
                                                                           1/8/2015 2:50:41 PM
                                                                          CHRISTOPHER PRINE
                                                                                        CLERK
                               01-15-00016-CV
                         NO._________________
                IN THE COURT OF APPEALS FOR THE
                       ____ DISTRICT OF TEXAS                  FILED IN
                                                        1st COURT OF APPEALS
                           HOUSTON, TEXAS                   HOUSTON, TEXAS
                                                        1/8/2015 2:50:41 PM
__________________________________________________________________
                                                        CHRISTOPHER A. PRINE
                   In re Texas Technical Services, Inc.         Clerk
                                 Relator
__________________________________________________________________
               PETITION FOR WRIT OF MANDAMUS

               Original Proceeding from Cause No. 2014-16785
       Parking Guidance Systems, LLC v. Texas Technical Services, Inc.
          In the 133rd Judicial District Court of Harris County, Texas
__________________________________________________________________

                                         LAMBRIGHT & ASSOCIATES

                                         Casey Jon Lambright
                                         State Bar No. 00794136
                                         Andrew J. Mihalick
                                         State Bar No. 24046439
                                         2603 Augusta, Suite 1100
                                         Houston, Texas 77057
                                         (713) 840-1515
                                         (713) 840-1521 (FAX)

                                         ATTORNEYS FOR RELATOR
                                         TEXAS TECHNICAL
                                         SERVICES, INC.


                         Oral Argument Requested




                                Page 1 of 50
                                         TABLE OF CONTENTS

TABLE OF CONTENTS ...........................................................................................2
INDEX OF AUTHORITIES......................................................................................5
STATEMENT OF JURISDICTION..........................................................................7
STATEMENT OF THE CASE ..................................................................................8
  1. Nature of the Underlying Proceedings ............................................................. 8
  2. Respondent......................................................................................................10
  3. Judge McFarland’s Action from which TTSI Seeks Relief.............................10
ISSUES PRESENTED.............................................................................................11
  A. Did the District Court commit a clear abuse of discretion from
     which TTSI has no adequate remedy of appeal by summarily
     disqualifying the law firm of Lambright & Associates from
     continuing its service as TTSI’s legal counsel given PGS’
     complete failure to establish its prerequisite evidentiary burdens
     that: ................................................................................................................11
        (1) The testimony of any lawyer, much less the “firm” of
        Lambright & Associates was necessary to establish a necessary
        fact on PGS’ behalf;.......................................................................................11
        (2) The testimony of any lawyer, much less the “firm” of
        Lambright & Associates concerned an contested issue; and/or ....................11
        (3) That if Lambright & Associates is not disqualified, PGS
        would suffer actual prejudice? .......................................................................11
  B. Did the District Court commit a clear abuse of discretion from
     which TTSI has no adequate remedy of appeal by summarily
     disqualifying the entire firm of Lambright & Associates from
     serving as its legal counsel in this case and from any
     participation whatsoever in pre-trial proceedings, preparation,
     and strategy and other matters before the Court outside the
     presence of a jury? .........................................................................................11
STATEMENT OF FACTS ......................................................................................12

                                                      Page 2 of 50
ARGUMENT AND AUTHORITIES ......................................................................31
    1. Mandamus is Appropriate to Correct an Erroneous Order
       Disqualifying Counsel Because there is No Adequate Remedy by
       Appeal ............................................................................................................31
    2. Supreme Court Precedent Holds that There is No “Per Se”
       Disqualification Rule .....................................................................................32
    3. PGS Fails to Meet Its Burdens to Prove that TTSI’s Attorneys’
       Testimony is Necessary to Establish an Essential Fact on Behalf
       of Their Clients ..............................................................................................37
    4. Disqualification is Improper Because the Purported Evidence to
       be Provided by TTSI’s Attorneys is on an Uncontested Issue .......................39
    5. PGS Fails to Show It Will Suffer Actual Prejudice if TTSI’s
       Attorneys are not Disqualified .......................................................................40
    6. Even if Disqualified from Trial Presentation, It is an Abuse of
       Discretion to Bar TTSI’s Counsel from Pretrial Representation .................. 40
    7. Conclusion ......................................................................................................43
PRAYER ..................................................................................................................44
CERTIFICATE OF SERVICE ................................................................................46
o         Facsimile ........................................................................................................46
o         U.S. Mail ........................................................................................................46
o         CMRRR .........................................................................................................46
o         Courier/Hand Delivery ..................................................................................46
o         Efiling Manager .............................................................................................46
CERTIFICATION ...................................................................................................47
CERTIFICATE OF COMPLIANCE .......................................................................48
APPENDIX ..............................................................................................................49




                                                       Page 3 of 50
                   IDENTITY OF PARTIES AND COUNSEL

Pursuant to Texas Rule of Civil Procedure 52.3 (a), the following is a complete list
of the real parties in interest and parties whose interest will be directly affected by
the proceeding:

The Honorable Jaclanel McFarland
133rd Judicial District Court
Harris County Civil Courthouse
201 Caroline, 11th Floor
Houston, Texas 77002

Respondent

Texas Technical Services, Inc.
c/o Mr. Casey Jon Lambright
cjl@lambrightlaw.com
c/o Mr. Andrew J. Mihalick
ajm@lambrightlaw.com
c/o Shawn R. McKee
srm@lambrightlaw.com
Lambright & Associates
2603 Augusta, Suite 1100
Houston, Texas 77057
(713) 840-1515
(713) 840-1521 (fax)

Relators/Defendants

Parking Guidance Systems, LLC
c/o Mr. Mark Junell
mark@junellfirm.com
100 Waugh, Suite 350
Houston, Texas 77007
(281) 899-0241
(832) 213-1830 (fax)

Real Party in Interest/Plaintiff


                                      Page 4 of 50
                                     INDEX OF AUTHORITIES

                                             Statutes and Rules

TEX. GOV'T CODE § 22.221…………………………………..………………........7

TEX. DISCIPLINARY R. PROF’L CONDUCT 3.08..…26, 32, 33, 34, 35, 36, 40, 41, 42

                                                      Cases

Anderson Producing, Inc. v. Koch Oil Co.,
929 S.W.2d at 422………………………………………………….......32, 40, 41

Ayres v. Canales, 790 S.W.2d 554 (Tex. 1990)……………..………..........31, 32, 33, 35, 36

In re Bahn,
13 S.W.3d 865, 873
(Tex. App.—Houston [14th Dist.] 2000, orig. proceeding)…………................35

In re Chu,
134 S.W.3d 459 (Tex. App.—Waco 2004, orig. proceeding)............................31

In re Epic Holdings, Inc., 885 S.W.2d 41,
42 Tex. Sup. Ct. J. 468 (Tex. 1992).......................................................................31

In re Leyendecker, 2012 Tex. App. LEXIS 6581
(Tex. App. Houston 1st Dist. Aug. 9, 2012)......................................................................35

In re Nitla SA De CV,
92 S.W.3d 419, 423, 45 Tex. Sup. Ct. J. 571 (Tex. 2002).................................31

In re Sanders, 153 S.W.3d 54 (Tex. 2004)..............................................30, 31, 34




                                                   Page 5 of 50
In re Villasanta,
2011 Tex. App. LEXIS 7670, No. 01-11-00474-CV
(Tex. App.—Houston [1st Dist.] 2011, orig. proceeding).............................34

May v. Crofts, 868 S.W.2d 397, 399
(Tex. App.—Texarkana 1993, orig. proceeding)...............................31, 32, 35

Nat’l Med. Enters. V. Godbey,
924 S.W.2d 123, 39 Tex. Sup. Ct. J. 698 (Tex. 1996)..................................31

Prudential Ins. v. Financial Rev. Servs.,
29 S.W.3d 74, 77-78 (Tex. 2000)...................................................................40

Spears v. Fourth Court of Appeals, 797 S.W.2d 654, 656,
34 Tex. Sup. Ct. J. 66 (Tex. 1990) ............................................................31, 35
Walker v. Packer, 827 S.W.2d 833,
35 Tex. Sup. Ct. J. 468 (Tex. 1992).................................................................31




                                               Page 6 of 50
                      STATEMENT OF JURISDICTION

      This Court has jurisdiction over this Petition for Writ of Mandamus pursuant
to Texas Government Code section 22.221 (b).




                                    Page 7 of 50
                             STATEMENT OF THE CASE

    1. Nature of the Underlying Proceedings

    In the underlying suit, PARKING GUINDANCE SYSTEMS (“PGS”) sued

TEXAS TECHNICAL SERVICES, INC. (“TTSI”), for TTSI’s purported tortious

interference with an existing contract or prospective business relations in

connection with DFW Airport terminal parking improvement projects (“DFW

Airport Projects”). At issue in this mandamus is the trial court’s October 6, 2014

disqualification of TTSI’s legal counsel, the law firm of Lambright & Associates,

on PGS’ Motion. 1

    According to its Motion to Disqualify, PGS’ tortious interference claims are

predicated solely on communications between TTSI’s counsel and DFW Airport’s

counsel that occurred prior to and shortly after TTSI joined PGS in a lawsuit styled

as Cause No. 2012-64401, Texas Technical Services, Inc. v. Derek Frantz, et al, In

the 129th Judicial District Court of Harris County, Texas (“the First Filed Suit”).

Both lawsuits involve countervailing claims related to the same DFW Airport

Project, with the suit at hand in this proceeding being filed in response to the First

Filed Suit. 2


1
 The 133rd District Court affirmed its disqualification of counsel at TTSI’s Reconsideration
Hearing held December 8, 2014.
2
  PGS is a Defendant in the 129th District Court case, accused of misappropriation of trade
secrets, tortious interference, and conspiracy with a central tortfeasor of that case, Mr. Derek
                                          Page 8 of 50
   PGS’ Motion to Disqualify Counsel was heard in the 133rd Judicial District

Court before Judge Jaclanel McFarland on October 6, 2014, the same day TTSI’s

Hybrid Motion for Summary Judgment was set for hearing. Judge McFarland

summarily granted PGS’ Motion to Disqualify the entire law firm of TTSI’s

counsel, disallowed any firm attorney from participating in pretrial hearings or

other matters outside the presence of a jury, and summarily passed TTSI’s first-

filed Hybrid Motion for Summary Judgment that would have disposed of the entire

case on other grounds.

   On October 16, 2014, TTSI filed its Motion for Reconsideration and Rehearing,

proffering new evidence in the form of the deposition testimony of PGS’ corporate

representative, and a more detailed discussion of the governing law so that the

instant mandamus proceeding could be avoided. The Court heard TTSI’s Motion

for Reconsideration and Rehearing on December 8, 2014, and curiously held fast

to its prior ruling—a full-scale disqualification of the law firm of Lambright &

Associates from any participation in the case (other than potentially serving as

witnesses). As a result, TTSI seeks mandamus relief.




Frantz. Previously, TTSI attempted to consolidate the two cases in the 129th District Court but
PGS vigorously argued to keep the cases separate.
                                         Page 9 of 50
      2. Respondent

      The Respondent is the Honorable Jaclanel McFarland, Judge of the 133rd

Judicial District Court of Harris County, Texas, and the presiding Judge over these

proceedings.

      3. Judge McFarland’s Action from which TTSI Seeks Relief

      TTSI seeks mandamus relief from this Court vacating Judge McFarland’s

October 6, 2014 Order (and its December 8, 2014 reaffirmation thereof) that

completely disqualified the law firm of Lambright & Associates from serving as

legal counsel for TTSI in any capacity and under any circumstances (even outside

the presence of a jury) in this case. 3




3
    Exhibit 1, Disqualification Order.
                                          Page 10 of 50
                             ISSUES PRESENTED

A. Did the District Court commit a clear abuse of discretion from which TTSI has

   no adequate remedy of appeal by summarily disqualifying the law firm of

   Lambright & Associates from continuing its service as TTSI’s legal counsel

   given PGS’ complete failure to establish its prerequisite evidentiary burdens

   that:

      (1)   The testimony of any lawyer, much less the “firm” of Lambright &
            Associates was necessary to establish a necessary fact on PGS’ behalf;

      (2)   The testimony of any lawyer, much less the “firm” of Lambright &
            Associates concerned an contested issue; and/or

      (3)   That if Lambright & Associates is not disqualified, PGS would suffer
            actual prejudice?

B. Did the District Court commit a clear abuse of discretion from which TTSI has

   no adequate remedy of appeal by summarily disqualifying the entire firm of

   Lambright & Associates from serving as its legal counsel in this case and from

   any participation whatsoever in pre-trial proceedings, preparation, and strategy

   and other matters before the Court outside the presence of a jury?




                                    Page 11 of 50
                               STATEMENT OF FACTS


                                       Introduction

          PGS, Plaintiff below, filed its tortious interference lawsuit against TTSI on

or about March 27, 2014, well after being served with a tortious interference, trade

secret misappropriation, and conspiracy lawsuit in a case pending in the 129th

District Court since October 29, 2012.4 At the center of the claims between the

parties in these two lawsuits is an ongoing sole-source construction project at DFW

Airport worth millions of dollars and whether Derek Frantz, the original defendant

in the First Filed Suit and former employee of TTSI, may participate in any

capacity therewith.5       PGS bases the entirety of its later-filed case on the

proposition that communications between TTSI’s legal counsel and DFW Airport’s

counsel concerning Mr. Frantz’ involvement in DFW Airport projects constituted

tortious interference with PGS. 6




4
 Exhibit 2, TTSI’s Response to PGS’ Motion to Disqualify Counsel, pp. 2-4 (¶¶ 6-12) and
Exhibits referenced therein; Exhibit 3, Case Details Report (Cause No. 2014-16785, 133rd Dist.
Court).
5
    Id.
6
 Exhibit 3, Case Details Report (Cause No. 2014-16785, 133rd Dist. Court); Exhibit 4, PGS’ 1st
Amended Petition; Exhibit 5, PGS’ Motion to Disqualify Counsel, pp. 1-4, 8-11, 14; Exhibit 6,
October 6, 2014 Hearing Transcript, 4:19-5:18, 9:12-11:9, 26:19-27:17; Exhibit 7, December 8,
2014 Hearing Transcript, 11:18-12:12.


                                        Page 12 of 50
         On October 6, 2014, on the same day TTSI’s Hybrid Motion for Summary

Judgment was set for hearing, the 133rd District Court summarily disqualified the

entire law firm of Lambright & Associates on PGS’ Motion, notwithstanding PGS’

complete failure to meet its prerequisite burdens as clearly established by Texas

case law.7 In doing so, the District Court pointed to no facts or law supporting its

arbitrary decision.8        TTSI sought reconsideration of the disqualification order

based on a renewed presentation of governing case law and new evidence in the

form of PGS’ corporate representative testimony that was previously unavailable. 9

On December 8, 2014, the District Court inexplicably affirmed its disqualification

order, thus giving rise to this original mandamus proceeding. 10


                    The First Filed Suit and Judge Gomez’ Injunctions


         Almost a year and a half prior to the instant lawsuit being filed, TTSI sued

PGS in the First Filed Suit.11 On October 29, 2012, in the 129th District Court,

7
 Exhibit 6, October 6, 2014 Hearing Transcript, 28:4; Exhibit 1, Disqualification Order; c.f.
Exhibit 5 PGS’ Motion to Disqualify TTSI’s Counsel; Exhibit 2, TTSI’s Response to PGS’
Motion to Disqualify Counsel.
8
    Exhibit 6, October 6, 2014 Hearing Transcript, 28:4; Exhibit 1, Disqualification Order.
9
    Exhibit 8, TTSI’s Motion for Reconsideration and Rehearing.
10
     Exhibit 7, December 8, 2014 Hearing Transcript, 29:16-30:17.
11
  Exhibit 2, TTSI’s Response to PGS’ Motion to Disqualify Counsel p. 3, Exhibit “A” thereto,
TTSI’s Application for Temporary Restraining Order and Petition for Injunction and Damages
(First Lawsuit), and Exhibit “D” thereto, TTSI’s 4th Supplement to Its Original Petition, (First
Lawsuit), attached thereto. Until a few months ago, the First Lawsuit was set for a preferential-
                                            Page 13 of 50
TTSI sued its former employee Derek Frantz, to enforce contractual and common

law non-compete and non-disclosure covenants/duties, as well as other related

causes of action. 12 In First Filed Suit, Judge Gomez of the 129th District Court has

issued multiple temporary injunctions regarding Mr. Frantz and his continued

participation in projects he worked on while employed by TTSI, and prohibits him

from otherwise misusing TTSI’s trade secrets.13 On April 22, 2013—almost a year

before the instant suit was filed—Judge Gomez discussed his November 2012

injunctive proscriptions against Mr. Frantz: 14

           THE COURT: I agree. I mean, it was always the
           Court's understanding that, that he wasn't, he shouldn't be
           working with or on the DFW project in Dallas. Right. I meant,
           that was my understanding and I think it was everybody's
           understanding at previous hearings.




type trial setting commencing October 6, 2014; currently, it is set on the Court’s two-week
docket commencing April 18, 2015. C.f., Exhibit 3, Case Details Report (Cause No. 2014-
16785, 133rd Dist. Court); Exhibit 4, PGS’ 1st Amended Petition; Exhibit 9, TTSI’s First
Amended Answer and Counter-Claim.
12
     Id.
13
  Exhibit 2, TTSI’s Response to PGS’ Motion to Disqualify Counsel p. 3, Exhibit “B” thereto,
November 30, 2012 Temporary Injunction (First Lawsuit), Exhibit ‘C,” October 7, 2013
Supplemental Temporary Injunction (First Lawsuit), attached thereto.
14
  Exhibit 2, TTSI’s Response to PGS’ Motion to Disqualify Counsel, p. 5 (¶ 14) and Exhibit “J”
thereto, April 22, 2013 Hearing Transcript [2012-64401, Texas Technical Services, Inc. v.
Frantz, et al; In the 129th Judicial District Court of Harris County Texas], 75:8-12.


                                        Page 14 of 50
                       Attorney Letters in the First Filed Lawsuit

       Since first obtaining injunctive relief in the First Lawsuit, TTSI attorneys

have periodically communicated with DFW Airport’s counsel and provided copies

of court rulings and updates as to the status of the First Filed Suit. 15

                         TTSI Joins PGS in Its First Filed Suit;
                        PGS Responds by Filing the Instant Suit

       On February 5, 2014, upon learning that PGS was using Mr. Frantz in its

efforts to secure a role on the DFW Airport project, TTSI joined PGS and Mr.

Frantz’ wife, its principal, as co-conspirators and confederates of Mr. Frantz into

the First Filed Lawsuit.16 In retaliation, almost two (2) months later, PGS filed the

instant lawsuit in the 133rd District Court, setting forth its own tortious interference

claims against TTSI in relation to the same DFW Airport Project forming a basis

for TTSI’s claims in the First Filed Suit—solely based on correspondence between

TTSI and DFW Airport attorneys. 17 TTSI filed its Original Answer on March 28,


15
   Exhibit 2, TTSI’s Response to PGS’ Motion to Disqualify Counsel, Exhibit “E” thereto,
Attorney Correspondence. As shown infra, this correspondence between lawyers concerning the
129th District Court’s injunctions is what PGS bases its entire lawsuit upon.
16
  Id. at p. 3 and Exhibit “D” thereto, TTSI’s 4th Supplement to Its Original Petition (First
Lawsuit).
17
  Exhibit 3, Case Details Report (Cause No. 2014-16785, 133rd Dist. Court). PGS amended its
Petition on September 29, 2014. Id; Exhibit 4, PGS’ First Amended Petition. Notably, PGS is
represented by the same counsel in both cases, has actively participated in the First Filed Suit.


                                          Page 15 of 50
2014, 18 and its Amended Answer on August 10, 2014.19 In its Amended Answer,

TTSI sets forth its affirmative defenses of justification and privilege, amongst

others, given that exercise of a legal right (e.g., communications with a third party

concerning orders in a pending lawsuit) is not actionable.

               TTSI’s Attorneys’ Communications with DFW Prior to Suit

           Prior to PGS’ disqualification motion and the first hearing, TTSI sua sponte

produced all of the correspondence between its attorneys on the one hand, and

parties involved with DFW Airport Projects on the other. 20 The contents of

communications between two (2) of Lambright & Associates attorneys and DFW

Airport’s counsel leading up to and including TTSI’s joinder of PGS in First Filed

Lawsuit are uncontested; they are what they are.

           On the face of these documents are the names and contact information of the

parties with whom TTSI’s attorneys were communicating. 21 Because the core of

PGS’ tortious interference claim is that DFW Airport rescinded a contract or ended

a business relationship, the person(s) with essential evidence PGS’ needs to prove

its case are representatives of DFW Airport who ended the purported relationship.

18
     Exhibit 3, Case Details Report (Cause No. 2014-16785, 133rd Dist. Court).
19
     Exhibit 10, TTSI’s 1st Amended Answer.
20
  E.g., Exhibit 2, TTSI’s Response to PGS’ Motion to Disqualify Counsel, Exhibit “E” thereto,
Attorney Correspondence.
21
     Id.


                                              Page 16 of 50
The testimony of TTSI attorneys who wrote letters is not; neither TTSI nor its

lawyers can offer admissible evidence as to why DFW Airport (or anyone else)

ended a prospective business relationship.

                  TTSI Files its Hybrid Motion for Summary Judgment

         On September 15, 2014, a few weeks prior to taking PGS’ corporate

representative’s deposition, TTSI filed its Hybrid Motion for Summary Judgment,

which challenged PGS’ tortious interference claims and asserted traditional

summary judgment arguments on its affirmative defenses of justification and

privilege.22      The PGS corporate representative deposition transcript, received by

TTSI on October 13, 2014 (after the first hearing but prior to the rehearing on

disqualification), completely supports the Hybrid Motion for Summary Judgment,

as cited infra.

                   PGS Responds with a Motion to Disqualify Counsel
                 Based Solely on TTSI’s Attorneys’ Correspondence with
                  DFW Airport Concerning Judge Gomez’ Injunctions

         On September 29, 2014, in response to TTSI’s Hybrid Motion for Summary

Judgment, PGS filed its (1) Motion to Disqualify Counsel, 23 (2) Motion for


22
   Exhibit 2, TTSI’s Response to PGS’ Motion to Disqualify Counsel, pp. 9-11; Exhibit 3, Case
Details Report (Cause No. 2014-16785, 133rd Dist. Court The hearing was set for October 6,
2014 at 11:00 a.m.; PGS, however, was able to “jump” the summary judgment hearing by
interspersing its Motion to Disqualify Counsel for an hour earlier the same day. Id; See
discussion, infra. Notably, the deposition transcript for PGS’ corporate representative was not
available until after the October 6, 2014 hearing.
23
     Exhibit 5, PGS’ Motion to Disqualify Counsel.
                                           Page 17 of 50
Continuance of Summary Judgment Hearing,24 and (3) Response to TTSI’s Hybrid

Motion for Summary Judgment, 25 and set these matters for hearing on the same
                                                                                        26
day of TTSI’s Hybrid Summary Judgment Hearing but one hour earlier.                          PGS

has stipulated that it bases the entirety of its case on the First Filed Suit

Correspondence and the proposition that TTSI’s counsel is the sole source of

essential facts as the “primary tortfeasors.” 27 According to PGS, this warrants the

complete and unequivocal disqualification of the law firm of Lambright &

Associates from any participation whatsoever in TTSI’s defense in this case. 28

           For example, in its Motion to Disqualify Counsel, PGS cites the following

portion of a letter sent by one of TTSI’s attorneys to DFW Airport the day TTSI

joined PGS and its principals in the First Filed Suit: 29

           We have learned that DFW intends to award the sole-source
           terminal D parking guidance contract to Parking Guidance
           Systems, LLC-Derek Frantz' (via his wife) company. Derek is
           heavily involved in this company, and now they have been joined in


24
     Exhibit 3, Case Details Report (Cause No. 2014-16785, 133rd Dist. Court.
25
     Id.
26
   Supra fn 23, 24, 25 In these pleadings, PGS failed to adduce any evidence to support the
proposition that (1) there was a valid, existing contract upon which to base the tortious
interference with an existing contract claim, or (2) any evidence that independently tortious acts
of TTSI’s counsel proximately caused PGS to lose DFW Airport business. Id.
27
     Exhibit 5, PGS’ Motion to Disqualify Counsel, p. 8.
28
     Id.
29
     Exhibit 5, PGS’ Motion to Disqualify Counsel, pp. 8-10.
                                            Page 18 of 50
       our lawsuit. I was under the impression from the below
       correspondence and past telephone conversations that DFW
       would not be doing business with Frantz. Given your explanation to
       me that the reason behind the sole source contract was that they were
       the contracting party on Terminal A, and that your concern was
       whether Derek Frantz could be involved given our litigation, I find it
       extremely interesting that DFW decided to award it to PGS, who
       as an entity had no prior history with DFW (given the fact it was set
       up by Derek's wife and a friend only last May). Maybe your client's
       diligence as to the party they were contracting with (PGS) wasn’t
       as thorough as it needed to be.

Notably, the above-quoted email set forth by PGS as the basis of its claim against

TTSI is the first instance PGS was mentioned in any of the First Filed Lawsuit

Correspondence. 30

             TTSI Takes PGS’ Corporate Representative’s Deposition

       Having the benefit of holding TTSI’s Hybrid Motion for Summary

Judgment in its hands, PGS offered its corporate representative’s deposition on

October 6, 2014. In his deposition, PGS’ corporate representative testified that

PGS (1) had no underlying contract, nor (2) any evidence to support the causation

element of its tortious interference claims: 31

                         No Underlying Contract or Causation

                                               29
       8 Q. No one on behalf of DFW ever actually tendered
       9 a contract for PGS to sign, did they?
30
   Exhibit 2, TTSI’s Response to PGS’ Motion to Disqualify Counsel, Exhibit “E” thereto,
Attorney Correspondence.
31
   Exhibit 8, TTSI’s Motion for Reconsideration and Rehearing, pp. 6-7 (¶ 17) and Exhibit 7
thereto, PGS Corporate Representative Deposition Transcript, e.g., 29:8-25, 33:8-13, 131:5-9.
                                        Page 19 of 50
10      A. No.
11      Q. In fact, DFW never signed any contract with
12   PGS, did they?
13      A. That would be a question you'd have to ask DFW.
14      Q. Okay. Well, PGS never received a signed
15   contract from anyone on behalf of DFW, did they?
16      A. Correct.
17      Q. And did anyone on behalf of DFW ever submit a
18   sample contract to begin negotiating specific terms with
19   PGS and DFW?
20      A. I'm sorry. Repeat that question.
21      Q. Did anyone on behalf of the DFW Airport system
22   send a proposed contract so that specific terms could be
23   negotiated to come up with a specific document that then
24   could be signed?
25      A. No, they didn't.
…

                                              33

8    Q. (BY MR. LAMBRIGHT) Well, did you ever sign a
9 contract with anyone on behalf of DFW that they signed,
10 accepted, and sent back to you?
11    A. No.
12    Q. Did they ever sign your contract proposal?
13    A. No.
…

                                         131
5      Q. (BY MR. LAMBRIGHT) And you don't know whether
6    they even formalized a final document for execution, do
7    you?
8            MR. JUNELL: Objection, form.
 9 A. I don't know what they did.




                              Page 20 of 50
                No Knowledge of Lambright & Associates’ “Threats”

      PGS’ corporate representative further testified that nothing in the First Filed

Lawsuit Correspondence amounted to a threat of legal action against DFW: 32

                                             121
      24 Q. Oh, okay. Have you ever seen anything from my
      25 law firm or anybody at TTSI that says, if you do X,


                                                       122
       1    we're going to sue you?
       2       A. No.
       3       Q. Have you seen anything in this lawsuit that
       4    says, DFW, if you deal with PGS, we're going to bring
       5    you into this lawsuit?
       6       A. No.
       7       Q. Have you seen anything that would lead you to
       8    believe that threats were actually made to DFW to bring
       9    them into the lawsuit if they dealt with PGS?
       10       A. No.

            PGS Knows Identities of DFW Airport Representatives Who
            Have Evidence of Essential Facts for Its Case (e.g., Causation)

      Notwithstanding the foregoing, PGS’ corporate representative also testified

that he knew the DFW Airport representatives who told him PGS could not work




32
  Exhibit 8, TTSI’s Motion for Reconsideration and Rehearing, pp. 6-7, 9-10 (¶¶ 17, 22) and
Exhibit 7 thereto, PGS Corporate Representative Deposition Transcript, e.g., 121:25-122:10.


                                       Page 21 of 50
on the DFW Airport Projects—persons without whom PGS cannot hope to prove

causation for its underlying claims: 33

                                             35
       25 Q. I heard you say that DFW will not allow PGS to


                                                  36
       1 participate in any of the other projects at the DFW
       2 Airport. Is that fair and accurate of your statement?
       3     A. Yes.
       …
       9          Who at DFW or on their behalf has told you
       10 or anyone at PGS that PGS cannot participate in any of
       11 the terminal projects at DFW?
       12    A. Scott Kutchins, Jamie Rohr.

       …
                                                37
       14    Q. Who at DFW told anyone at PGS that you couldn't
       15   bid on Terminal E?
       16      A. Scott Kutchins, Jamie Rohr.
       17      Q. Okay. They both told you or someone on behalf
       18   of PGS that PGS could not bid Terminal E?
       19      A. They told PGS that PGS would no longer be able
       20   to provide or perform work at DFW Airport now or in the
       21   future.

       …

                                                    120
       11    Q. (BY MR. LAMBRIGHT) As to whether it's a legal
       12   basis, political basis, Mr. Frantz's involvement, or
       13   what the actual reason that caused them not to do or
       14   want to do business with PGS at that time or in the

33
   Exhibit 8, TTSI’s Motion for Reconsideration and Rehearing, pp. 11-13 (¶ 25) and Exhibit 7
thereto, PGS Corporate Representative Deposition Transcript, e.g., 35:25-36:1-3, 36:9-12
37:14-21, 120:11-121:12, 132:9-18, 133:3-7.
                                        Page 22 of 50
15   future, you weren't involved in any of those
16   conversations or any of those meetings, correct?
17             MR. JUNELL: Objection, form.
18       A. So you're asking like a whole lot of questions
19   in one question there. So --
20       Q. (BY MR. LAMBRIGHT) Let me break it down.
21   We'll be here all day. I'm trying to, like, speed this
22   thing up a little bit.
23             The meetings that were had at DFW regarding
24   not doing business with Parking Guidance Systems, LLC,
25   at the time or into the future, whatever those internal


                                          121
1    conversations were at DFW, you were not a party to any
2    of them?
3             MR. JUNELL: Objection, form.
4        A. Correct.
5             MR. LAMBRIGHT: Basis?
6             MR. JUNELL: Asked and answered.
7        Q. (BY MR. LAMBRIGHT) And as such you don't know
8    what went on in those meetings other than what Mr. Caput
9    told you, do you?
10             MR. JUNELL: Same objection.
11       A. Correct.
12             MR. LAMBRIGHT: I finally got an answer.

…

                                           132
9    Q. Okay. We talked about this earlier. What
10   document or evidence of any sort does PGS have to say
11   there was ever actually any threats?
12      A. We don't have any documents that indicate that.
13   We have conversations with the lead attorney, Robert
14   Caput, at DFW Airport.
15      Q. Okay. So you're saying this threat is
16   something oral that Robert told you somebody said to
17   him?
18      A. No.
                             Page 23 of 50
          …

                                                           133

          3    Q. Is there any documentation you have ever seen
          4 about any actual threat of litigation?
          5    A. Not that I've seen.
          6    Q. Okay. Not that PGS has seen?
          7   A. Correct.

Nonetheless, counsel for PGS has repeatedly stated that the only evidence he needs

for his case is the testimony of TTSI’s counsel on the subject of the First Filed

Correspondence. 34


                  The First Disqualification Hearing (October 6, 2014)

          On October 6, 2014, the 133rd District Court took up PGS’ Motion to

Disqualify Counsel, first. 35 During its evaluation of the Motion, Judge McFarland

repeatedly asked for clarification of the proceedings and injunctions of the First

Lawsuit, apparently taking the position that the interpretation of the First Lawsuit

would be outcome-determinative:

          THE COURT: I have no problem with that.
          I think you're exactly right on the law on that. My
          question is and that's why I was asking you about the
          Temporary Injunction, is that Judge Gomez entered in the
          case in his court is -- and I still have looked at it.

34
  E.g., Exhibit 5, PGS’ Motion to Disqualify Counsel, pp. 8-11; Exhibit 7, December 8, 2014
Hearing Transcript, 24:25-29:13.
35
     Exhibit 6, October 6, 2014 Hearing Transcript, 28:14-19.


                                           Page 24 of 50
       I'm still not sure. Does it provide that Mr. Frantz
       cannot work on anything that he learned at Texas -- that
       violates his technological services rights, or if he
       forms another company where he's one of the primary
       people like he and his wife or maybe a third-party that
       they can't either, or I thought I read somewhere where it just said it was
       basically a certain number of counties that he couldn't do that in. 36

In fact, a majority of the October 6, 2014 hearing dealt with the District Court

asking the respective parties what happened in the First Filed Suit and the

interpretation of Judge Gomez’ two (2) injunction orders.37

       Neither in its motion nor at the hearing did PGS show (1) how TTSI’s

counsel possessed essential evidence necessary for TTSI (or anyone else) in this

case, (2) that the essential evidence possessed by TTSI’s counsel pertained to a

contested matter; or that (3) PGS would suffer prejudice should it call TTSI to

testify in this case. Arbitrarily, Judge McFarland summarily and without any

supporting evidence or applicable law disqualified the entire staff of the law firm




36
  Exhibit 6, October 6, 2014 Hearing Transcript, 5:19-9:11, 19:2-24:13; see Exhibit 2, TTSI’s
Response to PGS’ Motion to Disqualify Counsel, Exhibit “B” thereto, November 29, 2012
Temporary Injunction (listing “Indect” and “DFW” as being on the list of specific projects Frantz
was prohibited from working on vis-à-vis injunction) and Exhibit “C” thereto, October 7, 2013
Supplemental Temporary Injunction (expressly incorporating the list attached to the November
29, 2012 TI as being prohibited).
37
   Counsel for PGS made it clear that the instant suit is derivative of the First Filed Suit, and
bases his arguments in the instant suit largely on his subjective interpretation of the underlying
facts and Judge Gomez’ orders in that suit. E.g., Exhibit 6, October 6, 2014 Hearing Transcript,
4:19-10:5.
                                          Page 25 of 50
of Lambright & Associates from serving as counsel for TTSI in any capacity and at

any time (even outside the presence of the jury) in the instant suit:38

       [Casey Lambright:]
       … The Government Code requires for public
       projects there to be an open bidding process unless
       you've already demonstrated the system that you're going
       to use and you don't change the system. So when
       Mr. Frantz runs around the back door and just slips in a
       different contract with a different company name, and the
       company that finds out about it and they go, woe, woe,
       woe. We can't do business with you because that will
       cost us a jillion dollars to go back out to the public
       bid, etc.
               That's why causation and why somebody at
       DFW is important. They don't want to go there. They
       want to say these letters from these lawyers. That's our
       whole case which doesn't give them causation. It may
       give them all the facts. And if we wrote letters --
       let's say our letters were horrible, Judge. And we
       wrote, We will send snipers after you. And when he is
       opening the letter, his coffee cup breaks cause some
       sniper put a bullet through it. We with malintent tried
       to keep them from signing that. He picks up a pen; we
       shoot the pen out of his hand. Maybe battery, etc. But
       in and of itself, you still need somebody from DFW to
       come and say --
       THE COURT: This is why we did --
       MR. LAMBRIGHT: -- that's the necessary
       evidence. They can't say, Oh, wait because something
       you're not disputing. And Rule 3.08 says, The lawyer has
       to be producing -- be an essential element or essential
       fact witness for his client. We're not putting on -- he
       has to prove this, but he has to go further by saying

38
  Id. at 28:4-20. Counsel for PGS pointed the deficiencies in PGS’ Motion throughout both
hearings, to no avail. E.g., Exhibit 6, October 6, 2014 Hearing Transcript, 12:13-17:5, 21:14-
22:19, 24:15-26:16; Exhibit 7, December 8, 2014 Hearing Transcript, 7:98:13, 20:24-21:7,
24:12-26:9, 29:3-13; Exhibit 1, Disqualification Order.
                                        Page 26 of 50
          this is something I'm going to use in my cause of action.
          I'm going to now disqualify the other lawyer. That is
          what the Supreme Court said you can't do. The key here
          is that piece. That Robert Caput is that necessary
          piece. Not these letters. That's why we --
          THE COURT: Okay. I got it and y'all have
          been double-teaming.

          …

          THE COURT: I'm going to grant his motion.
          MR. LAMBRIGHT: Can we get that record?
          How quickly?
          THE COURT: I know.
          MR. LAMBRIGHT: The Supreme Court is clear
          on that.
          THE COURT: Well, you know, and I have
          done them both ways and I've denied it. But I'm going to
          grant this one and let's see what the Court of Appeals
          says.
          MR. JUNELL: And Judge, can I ask you just
          a procedural question? We have a No Evidence Motion that
          they set for --
          THE COURT: We're not going to hear those
          today. Thank you. Let's see what the Court of Appeals
          says and then we'll come back. (Proceedings concluded.)39

                   The 2nd Disqualification Hearing: December 8, 2014

          Believing that the Court may have been confused given the complicated and

dense factual background of these disputes (that to date have been before three (3)

different courts in one form or fashion), and upon obtaining the deposition

transcript of PGS’ corporate representative, TTSI filed its Motion for Rehearing


39
     Exhibit 6, October 6, 2014 Hearing Transcript, 25:7-26:18. 28:4-20.


                                            Page 27 of 50
and Reconsideration of Disqualification of Counsel on October 16, 2014.40 The

Motion was heard by the Court at its next available hearing—December 8, 2014.41

This time, TTSI had the PGS corporate representative’s deposition transcript. 42

          Despite clear evidence by PGS’ corporate representative that demonstrated

the dubious nature of the underlying claim, 43 and the overwhelming case law out of

Houston appellate courts and the Texas Supreme Court,44 the District Court once

again affirmed its previous blanket disqualification of the entire firm of Lambright

& Associates from any participation in the suit other than as potential witnesses,

offering no legal or factual basis for doing so:

                  THE COURT: Okay. That's enough. I
                 mean, y'all have been doing this for 30 minutes. I
                 gave you an hour or so before. My ruling stands. If
                 y'all want to work on an order that says that you can
                 work on a case but not be -- not represent them in
                 court in front of a jury, I don't really have a big
                 problem with that. But you're still disqualified
                 until y'all give me another order.
                 Your Motion to Reconsider is denied at this
                 point. If you want to mandamus me, that's fine. It
                 happens every week -- well, maybe not every week.

40
     Exhibit 8, TTSI’s Motion for Reconsideration and Rehearing.
41
     Exhibit 7, December 8, 2014 Hearing Transcript.
42
     Exhibit 8, TTSI’s Motion for Reconsideration and Rehearing.
43
   Exhibit 8, TTSI’s Motion for Reconsideration and Rehearing, pp. 6-14 (¶¶ 17-26), Exhibit 7
thereto, PGS Corporate Representative Deposition Transcript, 29:8-25, 33:3-13, 35:25-36:24,
37:14-38:5, 120:11-121:12, 121:24-122:10, 130:20-131:9, 132:9-18, 133:3-7.
44
     Exhibit 8, TTSI’s Motion for Reconsideration and Rehearing, pp. 14-24.
                                           Page 28 of 50
                    Sometimes three times a week.
                    MR. LAMBRIGHT: Your Honor, one of the
                    things I would ask in this process, due to the fact
                    that I for some reason don't know if it's -- and
                    it's -- based on our conversations, I don't know if
                    it's going to be real likely that we have an agreed
                    order we can submit --
                    THE COURT: Okay.
                    MR. LAMBRIGHT: -- in any kind of
                    timely fashion.
                    THE COURT: Well, I'm not going to
                    change --
                    MR. LAMBRIGHT: I mean, I can hold out
                    hope.
                    THE COURT: I'm not going to change my
                    order at this point. 45

           Separating a party from counsel of its choice is one of the severest penalties

one can impose on a party. 46             This is especially true where the movant for

disqualification has not and cannot rebut a summary judgment challenge on a

separate issue that is dispositive to the entire case. 47 The docket sheet for the First

Lawsuit covering years of litigation regarding DFW Airport and Mr. Frantz’

involvement demonstrates the amount of time, experience, familiarity TTSI’s

45
     Exhibit 7, December 8, 2014 Hearing Transcript, 29:16-30:17.
46
     Infra fn 49.
47
   Id. Dispositively, PGS refuses to acknowledge that the evidence it must have to survive, let
alone prevail at trial, is causation—that is, admissible evidence that the contract/business
relationship it claims to have lost was lost because of the communications by TTSI’s counsel
(forgetting for the moment its failure to prove up the existence of an underlying contract or
prospective business relationship, or that the acts of TTSI’s counsel were independently
tortious). E.g., Exhibit 2, TTSI’s Response to PGS’ Motion to Disqualify Counsel, p. 13; Exhibit
8, TTSI’s Motion for Reconsideration and Rehearing, pp. 6-8.


                                            Page 29 of 50
counsel have with this case, and is indicative of the degree of prejudice it faces in

having to bring in new counsel. 48 Because Judge McFarland’s disqualification of

TTSI’s counsel and other lawyers in the firm amounts to a complete misapplication

of governing law and a clear abuse of discretion for which TTSI has no remedy by

appeal, this Court must grant the writ and vacate her disqualification order, and/or

issue a mandate that she revise said order to permit the attorneys at Lambright &

Associates to continue representing their client, TTSI, in the pretrial stage of this

case and to table its determination of whether its counsel, much less other firm

attorneys, may serve as trial counsel after pretrial is completed.




48
     Exhibit 10, Case Details Report (Cause No. 2012-64401, 129th District Court).


                                            Page 30 of 50
                            ARGUMENT AND AUTHORITIES

      1. Mandamus is Appropriate to Correct an Erroneous Order Disqualifying
         Counsel Because there is No Adequate Remedy by Appeal

           According to a 2004 Texas Supreme Court mandamus case vacating an

appellate court’s mandate to disqualify counsel: 49

           Mandamus is appropriate to correct an erroneous order disqualifying
           counsel because there is no adequate remedy by appeal. See In re Epic
           Holdings, Inc., 985 S.W.2d 41, 52, 42 Tex. Sup. Ct. J. 235 (Tex. 1998)
           (citing Nat'l Med. Enters. v. Godbey, 924 S.W.2d 123, 133, 39 Tex.
           Sup. Ct. J. 698 (Tex. 1996)). In determining whether the trial court
           abused its discretion with respect to resolution of factual matters, we
           may not substitute our judgment for that of the trial court and may not
           disturb the trial court's decision unless it is shown to be arbitrary and
           unreasonable. Walker v. Packer, 827 S.W.2d 833, 839-40, 35 Tex.
           Sup. Ct. J. 468 (Tex. 1992). A trial court also abuses its discretion if it
           fails to analyze or apply the law correctly. Id. at 840.

In In re Sanders, the Texas Supreme Court went on to state:50

           We have said that "disqualification is a severe remedy." Spears v.
           Fourth Court of Appeals, 797 S.W.2d 654, 656, 34 Tex. Sup. Ct. J. 66
           (Tex. 1990). Disqualification is a measure that can cause
           immediate harm by depriving a party of its chosen counsel and
           disrupting court proceedings. In re Nitla S.A. De C.V., 92 S.W.3d
419, 423, 45 Tex. Sup. Ct. J. 571 (Tex. 2002). Thus, "mere
           allegations of unethical conduct or evidence showing a remote
           possibility of a violation of the disciplinary rules will not suffice" to
           merit disqualification. Spears, 797 S.W.2d at 656. The fact that a
           lawyer serves as both an advocate and a witness does not in itself
           compel disqualification. See Ayres, 790 S.W.2d at 557-58; In re Chu,

49
     In re Sanders, 153 S.W.3d 54, 56 (Tex. 2004) (orig. proceeding).
50
     Id.
                                            Page 31 of 50
           134 S.W.3d 459, 464 (Tex. App.-Waco 2004, orig. proceeding); May
           v. Crofts, 868 S.W.2d 397, 399 (Tex. App.-Texarkana 1993, orig.
           proceeding).

As shown, infra, the District Court misapplied the law governing attorney-witness

disqualification, resulting in improperly depriving TTSI of its long-standing

counsel.

      2. Supreme Court Precedent Holds that There is No “Per Se”
         Disqualification Rule

           TTSI submits that the trial court could reasonably have reached only one

conclusion in considering whether to disqualify its counsel in this case—denial of

PGS’ Motion.51 PGS represented to the trial court that a rote application of

Disciplinary Rule 3.08 is all that is needed to disqualify TTSI’s counsel. 52 PGS

could not be any more incorrect. The Sanders Court set forth the law on this

subject: 53

           Disciplinary Rule 3.08 was promulgated as a disciplinary standard
           rather than one of procedural disqualification, but we have
           recognized that the rule provides guidelines relevant to a
           disqualification determination. Anderson Producing Inc. v. Koch Oil
           Co., 929 S.W.2d 416, 421, 39 Tex. Sup. Ct. J. 582 (Tex. 1996) (citing
           Ayres v. Canales, 790 S.W.2d 554, 556 n.2, 33 Tex. Sup. Ct. J. 504
           (Tex. 1990)). The rule states in part:


51
   Generally, Exhibit 2, TTSI’s Response to PGS’ Motion to Disqualify Counsel; Exhibit 7,
October 6, 2014 Hearing Transcript; Exhibit 7, December 8, 2014 Hearing Transcript; Exhibit
8, Motion for Reconsideration and Rehearing.
52
     Id.
53
     Sanders, 153 S.W. 3d at 56-57 (emphasis added).
                                           Page 32 of 50
     (a) A lawyer shall not accept or continue employment as an
         advocate before a tribunal in a [**4] contemplated or
         pending adjudicatory proceeding if the lawyer [*57] knows
         or believes that the lawyer is or may be a witness
         necessary to establish an essential fact on behalf of the
         lawyer's client, unless:

          (1) the testimony relates to an uncontested issue;

          (2) the testimony will relate solely to a matter of formality
              and there is no reason to believe that substantial
              evidence will be offered in opposition to the testimony;

          (3) the testimony relates to the nature and value of legal
              services rendered in the case;

          (4) the lawyer is a party to the action and is appearing pro
              se; or

          (5) the lawyer has promptly notified opposing counsel that
              the lawyer expects to testify in the matter and
              disqualification of the lawyer would work substantial
              hardship on the client

TEX.DISCIPLINARY R.PROF'L CONDUCT 3.08(a), reprinted in
TEX.GOV'T CODE, tit. 2, subtit. G app. A (TEX. STATE BAR R.
art. X, § 9).

Disqualification is only appropriate if the lawyer's testimony is
"necessary to establish an essential fact." TEX. DISCIPLINARY R.
PROF'L CONDUCT 3.08(a). Consequently, the party requesting
disqualification must demonstrate that the opposing lawyer's dual
roles as attorney and witness will cause the party actual prejudice.
Ayres, 790 S.W.2d at 558.




                            Page 33 of 50
In this case, TTSI does not seek to elicit testimony of its attorneys at all, much less

is such testimony necessary to establish “essential facts” on its behalf. 54

Concomitantly, PGS made no attempt to show the trial court how such testimony is

necessary to TTSI—because it is not necessary. PGS may believe the testimony of

TTSI’s counsel and concomitant disqualification scenario would be beneficial to

its case because their entire suit rests on the proposition that the First Filed Suit

Correspondence involving TTSI’s attorneys was independently tortious and not

privileged or justified.    However, the correspondence has been produced and its

existence (and contents) undisputed.

       This begs the question, how is the testimony of any attorney, much less the

entire law firm of Lambright & Associates necessary to establish any essential

contested fact on TTSI’s behalf? The answer is simple: it is not necessary, and

PGS failed to meet its requisite, preliminary burden. Had the 133rd District Court

followed stare decisis on attorney-witness disqualifications pursuant to Ethics Rule

3.08, it would have denied the motion. 55 Instead, the Court arbitrarily and without



54
  E.g., Exhibit 2, TTSI Response to PGS’ Motion to Disqualify Counsel, pp.8, 13; Exhibit 8,
TTSI’s Motion for Reconsideration and Rehearing, pp. 15-22.
55
   E.g., In re Villasanta, 2011 Tex. App. LEXIS 7670, No. 01-11-00474-CV (Tex. App.—
Houston [1st Dist.] 2011, orig. proceeding) (finding that disqualification was improper where
moving party below could not establish that opposing counsel’s testimony was necessary to
establish essential facts necessary to opposing counsel’s client given that the information was
available from other sources, and that movant did not show any specific prejudice to permitting
opposing counsel’s continued representation in the case).
                                         Page 34 of 50
reference to governing law disqualified the entire law firm representing TTSI in

this case as to any participation whatsoever, regardless of whether a jury is present.

       In Sanders, the Texas Supreme Court admonished trial courts to hold the

disqualification movant to its burden, as the danger of litigants misusing

disqualification is very real:

        Without these limitations, the rule could be improperly employed
        "as a tactical weapon to deprive the opposing party of the right to
        be represented by the lawyer of his or her choice." TEX.
        DISCIPLINARY [**6] R. PROF'L CONDUCT 3.08 cmt. 10 (stating
        that a lawyer "should not seek to disqualify an opposing lawyer by
        unnecessarily calling that lawyer as a witness").

        …

        We have stated that Rule 3.08 should not be used tactically to
        deprive the opposing party of the right to be represented by the
        lawyer of his or her choice, Ayres, 790 S.W.2d at 557, and have
        condemned disqualifications based upon "speculative and
        contingent allegations." Spears, 797 S.W.2d at 658. 56




56
   Id.at 57 (emphasis added). The 1st and 14th Circuits follow this line as well. E.g., In re
Leyendecker, 2012 Tex. App. LEXIS 6581, **5-7 (Tex. App.—Houston [1st Dist.] 2012)
(finding that the fact a lawyer serves as both a witness and counsel in a case does not in itself
compel disqualification, and that party seeking disqualification must establish lawyer’s dual role
as attorney and witness will cause it actual prejudice); In re Bahn, 13 S.W.3d 865, 873 (Tex.
App.—Houston [14th Dist.] 2000, orig. proceeding) (finding “Disqualification is a severe
remedy…The courts must adhere to an exacting standard when considering motions to disqualify
so as to discourage their use as a dilatory trial tactic,” and that “Rule 3.08 does not prohibit the
lawyer who may or will be a witness from participating in the preparation of a matter for
presentation to a tribunal) (emphasis added).


                                           Page 35 of 50
The dangers of such tactical abuse were also recognized by the Texas Supreme

Court in 1990, as set forth in another mandamus opinion vacating a trial court’s

disqualification of an attorney/witness:

          Comment nine to Rule 3.08, however, states that the rule is intended
          to serve as a disciplinary rule and that it is not well-suited as a
          procedural rule of disqualification. Likewise, the preamble to the
          Texas Rules of Professional Conduct states that the rules are not
          designed to be standards for procedural decisions. See TEXAS
          RULES OF PROFESSIONAL CONDUCT, Preamble para.57
          …

          Comment ten to Rule 3.08, however, states that the rule should not
          be used as a tactical weapon to deprive the opposing party of the
          right to be represented by the lawyer of his or her choice because
          reducing the rule to such a use would subvert its [*558] purpose.
          See also TEXAS RULES OF PROFESSIONAL CONDUCT,
          Preamble at para. 15. In order to prevent such misuse of the rule,
          the trial court should require the party seeking disqualification to
          demonstrate actual prejudice to itself resulting from the opposing
          lawyer's service in the dual roles. See TEXAS RULE OF
          PROFESSIONAL CONDUCT 3.08, comment 10. 58

As demonstrated herein, PGS’ Motion to Disqualify Counsel is improper because

it was brought purely for tactical reasons, as any pointed inquiry into PGS’ ability

to meet the strict elements for disqualification will reveal. Concomitantly, the

133rd District Court’s order completely disqualifying the entire law firm of

Lambright & Associates from serving even as pretrial counsel for TTSI in this case


57
     Ayres v. Canales, 790 S.W.2d 554, 557-558 (Tex. 1990) (emphasis added).
58
     Id. at 557-558 (emphasis added).


                                          Page 36 of 50
was an abuse of discretion made in complete disregard for governing case law,

resulting in harm to TTSI (i.e., deprivation of counsel) for which it has no remedy

of appeal.

      3. PGS Fails to Meet Its Burdens to Prove that TTSI’s Attorneys’ Testimony
         is Necessary to Establish an Essential Fact on Behalf of Their Clients

       PGS failed to adduce any evidence to establish its burden to prove that

testimony from TTSI’s attorneys is “…necessary to establish an essential fact on

behalf of [TTSI].” 59 On the contrary, PGS’ Motion to Disqualify concedes that

“essential facts” are available from sources other than the testimony of TTSI’s

attorneys: 60

          Lambright & Associates’ testimony will be essential to show the
          communications that took place between Lambright & Associates and
          DFW prior to the PGS contract award being terminated. This
          testimony is the linchpin of Plaintiff’s claims in this case, and goes to
          the very heart of the issues to be decided by the finder of fact: tortious
          interference.

          The documents produced by Defendant in this litigation prove that
          such interference took place, and that it came from Lambright &
          Associates.

      If “the documents produced by Defendant in this litigation…” in fact “…prove

that such interference took place…,” and such documents have been produced,

then how is the testimony of Lambright & Associates necessary to prove up “the

59
     Supra fn 53.
60
     Exhibit 5, PGS’ Motion to Disqualify Counsel, p. 8.


                                            Page 37 of 50
very heart of the issues to be decided by the finder of fact: tortious interference”?61

As acknowledged by PGS in its Motion, TTSI produced the First Filed Suit

Correspondence months ago. 62                There is no dispute as to whether such

communications occurred, what was said, or to whom—it is all in those

documents.

      TTSI has never stated it needs or relies upon its attorneys’ testimony to

establish necessary facts on its behalf. 63 On the other hand, PGS has not

established (nor attempted) to show which facts essential to its claims are only

available from TTSI’s attorneys. It is indisputable that the testimony of someone

at DFW Airport who was involved in the First Filed Suit Correspondence is

absolutely necessary to establish essential facts concerning the causation element

of PGS’s tortious interference claims.

      TTSI’s attorneys cannot provide such evidence; it is logically and factually

impossible. Despite pointing this dispositive matter out to the District Court in its

Response, Motion for Reconsideration and Rehearing, and at the two (2) oral

hearings on the matter, the 133rd District Court inexplicably and without

explanation ordered that “Lambright & Associates” was disqualified from


61
     Id.
62
     Exhibit 5, PGS’ Motion to Disqualify Counsel, p. 3, 8-10.
63
     Supra fn 53.


                                            Page 38 of 50
representing TTSI in this case in any capacity. Considering this matter in its

entirety, PGS’ motion to disqualify TTSI’s counsel was purely tactical and failed

to meet the strict requirements set forth, supra.64 Hence, the District Court’s

disqualification of Lambright & Associates, en toto, amounts to a clear abuse of

discretion.

      4. Disqualification is Improper Because the Purported Evidence to be
         Provided by TTSI’s Attorneys is on an Uncontested Issue

          No one disputes the fact that TTSI’s attorneys drafted and sent notification

      letters at various times since the 129th District Court entered the first Temporary

      Injunction in the first filed lawsuit. What is “unknown” or “contested” and

      what cannot be established by evidence purportedly possessed by TTSI’s

      attorneys is why the DFW terminated the relationship with PGS—i.e.,

      causation.65     PGS does not even attempt to do this; instead, it replaces

      “proximate cause” with ipse dixit in its improper tactical maneuver to separate

      TTSI from its attorneys.

          Secondarily, what is “contested” is whether the complained of

      communications rise to the level of being tortious, and if so, whether TTSI was

      privileged or justified in making them. While TTSI and PGS may disagree as
64
     Supra fn 51, 52, 53, 54 and 55.
65
  E.g., Exhibit 2, TTSI’s Response to PGS’ Motion to Disqualify Counsel, pp. 9-13 and exhibits
referenced therein; Exhibit 6, October 6, 2014 Hearing Transcript,12:13-13:19, 14:15-17:5;
Exhibit 8, TTSI’s Motion for Reconsideration and Rehearing, pp.11-14 and exhibits thereto.


                                        Page 39 of 50
      to whether TTSI’s attorney letters were, in fact, tortious, the communications

      are what they are, and it is in the province of the Court to determine whether

      such communications are actionable. 66

      5. PGS Fails to Show It Will Suffer Actual Prejudice if TTSI’s Attorneys are
         not Disqualified

         Likewise, other than conclusory statements, PGS offered no evidence to

support the proposition that it would be prejudiced in the event PGS ends up

calling TTSI’s counsel to testify as to communications it had pertaining to DFW

Airport. The Texas Supreme Court has clearly set a higher burden for those

seeking to disqualify opposing counsel as an improper attorney/witness. On the

other hand, Courts have universally recognized the prejudice suffered by parties,

such as TTSI, who are wrongfully deprived of their constitutional right to the

counsel of their choice. 67

      6. Even if Disqualified from Trial Presentation, It is an Abuse of Discretion
         to Bar TTSI’s Counsel from Pretrial Representation

      Even if the Court was within its discretion to disqualify specific member(s) of

TTSI’s legal team from representing TTSI at trial before a Jury, its proscription




66
   In tortious interference cases, whether an act is privileged or justified (and therefore not
actionable) is a question of law. Prudential Ins. v. Financial Rev. Servs., 29 S.W.3d 74, 77-78
(Tex. 2000).
67
     Supra fn 53.
                                         Page 40 of 50
against the entire firm as to pretrial matters outside the presence of the jury was

not. As held by the Supreme Court in Anderson:


         Anderson argues that Rule 3.08 does not prohibit Campbell's conduct
         because he did not represent Anderson in an "adjudicatory
         proceeding" within the meaning of the rule. Anderson contends that
         Rule 3.08 only prohibits a testifying attorney from acting as an
         advocate before a tribunal, not from engaging in pretrial, out-of-court
         matters such as preparing and signing pleadings, planning trial
         strategy, and pursuing settlement negotiations. We agree.68

Similarly, TTSI’s counsel should be permitted to continue representing them in

pretrial matters, with disqualification applicable only in the event this matter

proceeds before a tribunal with an empanelled jury. PGS provided no factual or

legal support for barring TTSI’s counsel from participating in pretrial matters

outside the presence of the jury. This is especially important considering that with

no evidence of causation (or damages), PGS has no lawsuit from which TTSI’s

counsel could be disqualified from. The entire reason behind Rule 3.08 is to

prevent juror confusion—which seems to be lost, here. Denying TTSI the counsel

that has represented it these past several years regarding the DFW Airport dispute,

which as amply demonstrated in the hearing record contains the same operative

facts necessary for the presentation of the instant lawsuit, would be extremely

prejudicial, not to mention an abuse of discretion and misapplication of the law.



68
     Anderson Producing, Inc. v. Koch Oil Co., 929 S.W.2d at 422.
                                           Page 41 of 50
Page 42 of 50
   7. Conclusion


   It is axiomatic to the American judicial tradition that lawyers can write lawyers

to other lawyers, cite to court records, provide copies of court documents that are

otherwise publicly available, offer their opinions as to those documents, and ask

others “to be guided accordingly.” As a matter of law, such communication cannot

(1) support disqualification of counsel, or (2) PGS’ tortious interference claims in

this case.

   Regardless, PGS failed to meet its burdens to obtain a disqualification of

counsel in this case because PGS has not and cannot show that (1) the testimony of

TTSI’s attorneys is necessary to establish an essential fact on TTSI’s behalf, (2)

that the matter concerns a contested issue, or (3) that it will suffer actual prejudice

should TTSI’s counsel not be disqualified or to at least be able to participate in

pretrial proceedings (including depositions, motions, discovery and court hearings)

outside the presence of a jury. In any event, disqualification under Rule 3.08 and

the Texas precedent applying it is only concerned with avoiding avoid juror

confusion.    Texas Supreme Court precedent has shown that nothing in the

disqualification rules prevents counsel from continuing to represent their client in

pretrial proceedings, in or outside of the courtroom and outside the presence of the


                                     Page 43 of 50
jury. Given the years and volume of work put in by TTSI’s attorneys in these

cases, it would be extremely prejudicial to deprive TTSI of its counsel on a claim

that by all means should be transferred to Judge Gomez’ Court or disposed of

altogether based on PGS’ real evidence problems

   The Court’s order completely disqualifying the firm of Lambright & Associates

from representing its client, TTSI, in any way, shape or form is a clear abuse of

discretion committed without adherence to any guiding rules or principals. The

entire disqualification order must be vacated; alternately, it should be set aside

pending further proceedings and provisions made for Lambright & Associates,

TTSI’s long-time counsel in this case, to continue representing them in pretrial

matters.

                                       PRAYER


FOR THESE REASONS, Defendant TEXAS TECHICAL SERVICES, INC.,

respectfully requests that the Court grant its Petition for Mandamus and vacate

Judge McFarland’s order disqualifying the firm of Lambright & Associates from

representing TTSI in the case below; alternately, that this Court instruct Judge

McFarland to revise her disqualification order to permit Lambright & Associates to

represent TTSI in all matters outside the presence of the jury, and any other relief

to which it shows itself justly entitled.



                                       Page 44 of 50
          LAMBRIGHT & ASSOCIATES

           /s/ Casey Jon Lambright
          Casey Jon Lambright
          State Bar No. 00794136
          Andrew J. Mihalick
          State Bar No. 24046439
          2603 Augusta, Suite 1100
          Houston, Texas 77057
          (713) 840-1515
          (713) 840-1521 (FAX)

          ATTORNEYS FOR RELATOR
          TEXAS TECHNICAL
          SERVICES, INC.




Page 45 of 50
                         CERTIFICATE OF SERVICE


       As required by Texas Rule of Appellate Procedure 6.3 and 9.5(b), (d), (e), I
certify that I have served this document on all other partiesCwhich are listed
belowCon January 7, 2014 as follows:

 Mark A. Junell
 The Junell Law Firm                             o    CM/RRR
 100 Waugh Dr., Suite 350                        o    Facsimile
 Houston, Texas 77057                            o    Regular Mail
 (713) 213-1830 (FAX)                            o    Hand Delivery
                                                 o    Efiling Manager
 Attorney for Plaintiff, Parking
 Guidance Systems, LLC
 Hon. Jaclanel McFarland                         o    Facsimile
 133rd Judicial District Court                   o    U.S. Mail
 201 Caroline, 11th Floor                        o    CMRRR
 Houston, Texas 77001                            o    Courier/Hand Delivery
                                                 o    Efiling Manager
 Respondent


                                   LAMBRIGHT & ASSOCIATES
                                   /s/ Casey Jon Lambright
                                   Casey Jon Lambright
                                   State Bar No. 00794136
                                   Andrew J. Mihalick
                                   State Bar No. 24046439
                                   2603 Augusta, Suite 1100
                                   Houston, Texas 77057
                                   (713) 840-1515
                                   (713) 840-1521 (FAX)
                                   ATTORNEYS FOR RELATOR


                                   January 8, 2015
                                   [Date]

                                      Page 46 of 50
                                CERTIFICATION


       I, the undersigned, certify that I have reviewed the petition and conclude that
every factual statement in the petition is supported by competent evidence included
in the appendix or record.

                                 LAMBRIGHT & ASSOCIATES

                                 /s/ Casey Jon Lambright
                                 Casey Jon Lambright
                                 State Bar No. 00794136
                                 Andrew J. Mihalick
                                 State Bar No. 24046439
                                 2603 Augusta, Suite 1100
                                 Houston, Texas 77057
                                 (713) 840-1515
                                 (713) 840-1521 (FAX)
                                 ATTORNEYS FOR RELATOR


                                 January 8, 2015
                                 [Date]




                                     Page 47 of 50
                      CERTIFICATE OF COMPLIANCE


       As required by Texas Rule of Appellate Procedure 52.10(a), I certify that I
have notified or made a diligent effort to notify all parties by expedited means
(such as by telephone or fax) that this motion for temporary relief has been or will
be filed. Furthermore, pursuant to Texas Rule of Appellate Procedure 9.4 (i) (3), I
certify that according to the Microsoft word counting function, the foregoing brief
consists of 7,818 words excluding the portions outlined in the foregoing rule, and
therefore is within the mandated word limit.




                                LAMBRIGHT & ASSOCIATES
                                /s/ Andrew J. Mihalick
                                Casey Jon Lambright
                                State Bar No. 00794136
                                Andrew J. Mihalick
                                State Bar No. 24046439
                                2603 Augusta, Suite 1100
                                Houston, Texas 77057
                                (713) 840-1515
                                (713) 840-1521 (FAX)

                                ATTORNEYS FOR RELATOR
                                TEXAS TECHNICAL
                                SERVICES, INC.



                                January 8, 2015
                                [Date]




                                    Page 48 of 50
                         NO._________________
                IN THE COURT OF APPEALS FOR THE
                       ____ DISTRICT OF TEXAS
                           HOUSTON, TEXAS
__________________________________________________________________
                   In re Texas Technical Services, Inc.
                                 Relator
__________________________________________________________________
               PETITION FOR WRIT OF MANDAMUS

               Original Proceeding from Cause No. 2014-16785
       Parking Guidance Systems, LLC v. Texas Technical Services, Inc.
          In the 133rd Judicial District Court of Harris County, Texas
__________________________________________________________________


                              APPENDIX


EXHIBIT NO.     DOCUMENT DESCRIPTION
1               Disqualification Order
2               TTSI’s Response to PGS’ Motion to Disqualify Counsel
3               Case Details Report (Cause No. 2014-16785, 133rd Dist.
                Court)
4               PGS’ First Amended Petition
5               PGS’ Motion to Disqualify Counsel
6               October 6, 2014 Hearing Transcript
7               December 8, 2014 Hearing Transcript
8               TTSI’s Motion for Reconsideration and Rehearing
9               TTSI’s First Amended Answer
10              Case Details Report (Cause No. 2012-64401, 129th Dist.
                Court)
11              In re Sanders, 153 S.W.3d 54 (Tex. 2004)
12              In re Villsanta, 2011 Tex. App. LEXIS 7670 (Houston [1st
                Dist.] 2011, orig. proceeding)


                               Page 49 of 50
The appendix to the foregoing Petition for Mandamus relies upon evidence set
forth in the following appendix, and consists of certified copies of court records
and hearing transcripts, with the exception of Exhibits 3 and 10, which consist of
true and correct case detail reports obtained from the Harris County District
Clerk’s website for filings in this case.


                               LAMBRIGHT & ASSOCIATES


                               /s/ Andrew J. Mihalick
                               Casey Jon Lambright
                               State Bar No. 00794136
                               Andrew J. Mihalick
                               State Bar No. 24046439
                               2603 Augusta, Suite 1100
                               Houston, Texas 77057
                               (713) 840-1515
                               (713) 840-1521 (FAX)

                               ATTORNEYS FOR RELATOR
                               TEXAS TECHNICAL
                               SERVICES, INC.



                               January 8, 2015
                               [Date]




                                   Page 50 of 50